Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-12-00727-CV

                                         Enjoli WYNN,
                                           Appellant

                                                v.

                           SILVER OAKS APARTMENTS, LTD.,
                                      Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                                   Trial Court No. 380959
                        Honorable David J. Rodriguez, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE MARTINEZ

        In accordance with this court’s memorandum opinion of this date, the judgment of the trial
court is AFFIRMED.

       SIGNED January 8, 2014.


                                                 _____________________________
                                                 Karen Angelini, Justice